Case 3:20-cr-00078-HEH Document 14 Filed 08/25/20 Page 1 of 11 PageID# 25




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                               EASTERN DISTRICT OF VIRGINIA
                                         Richmond Division

 UNITED STATES OF AMERICA

         v.                                             No. 3:20cr78-HEH

 MATTHEW LEE FREZZA,

         Defendant.


                                       PLEA AGREEMENT

        G. Zachary Terwilliger, United States Attorney for the Eastern District of Virginia;

undersigned counsel for the United States; the defendant, MATTHEW LEE FREZZA; and the

defendant's counsel have entered into an agreement pursuant to Rule I 1 of the Federal Rules of

Criminal Procedure. The terms of this Plea Agreement are as follows:

        1.      Offense and Maximum Penalties

        The defendant agrees to plead guilty to Count One of the Indictment, charging the

defendant with Possession of a Firearm by a Convicted Felon, in violation of 18 U.S.C.

§ 922(g)(l ). The penalties for this offense are: a maximum term of IO years of imprisonment, a

fine of $250,000, forfeiture of assets as outlined below, a special assessment pursuant to 18

U.S.C § 3013, and a maximum supervised release term of 3 years. The defendant understands

that any supervised release term is in addition to any prison term the defendant may receive, and

that a violation of a term of supervised release could result in the defendant being returned to

prison for the full term of supervised release.

       2.      Factual Basis for the Plea

       The defendant will plead guilty because the defendant is in fact guilty of the charged

offense. The defendant admits the facts set forth in the Statement of Facts filed with this Plea
Case 3:20-cr-00078-HEH Document 14 Filed 08/25/20 Page 2 of 11 PageID# 26




Agreement and agrees that those facts establish guilt ofthe offense charged beyond a reasonable

doubt. The Statement of Facts, which is hereby incorporated into this Plea Agreement,

constitutes a stipulation offacts for purposes of Section IB 1.2(c) ofthe Sentencing Guidelines.

       3.      Assistance and Advice of Counsel


       The defendant is satisfied that the defendant's attorney has rendered effective assistance.

The defendant understands that by entering into this Plea Agreement, defendant surrenders

certain rights as provided in this agreement. The defendant understands that the rights of

criminal defendants include the following:

               a.     the right to plead not guilty and to persist in that plea;

               b.     the right to ajury trial;

               c.     the right to be represented by counsel—and,if necessary, have the court
                      appoint counsel—at trial and at every other stage ofthe proceedings; and

               d.     the right at trial to confront and cross-examine adverse witnesses, to be
                      protected from compelled self-incrimination, to testify and present
                      evidence, and to compel the attendance of witnesses.

       4.      Sentencing Guidelines, Recommendations,and Roles

       The defendant understands that the Court has jurisdiction and authority to impose any

sentence within the statutory maximum described above, but that the Court will determine the

defendant's actual sentence in accordance with 18 U.S.C. § 3553(a). The defendant understands

that the Court has not yet determined a sentence and that any estimate ofthe advisory sentencing

range under the U.S. Sentencing Commission's Sentencing Guidelines Manual the defendant

may have received from the defendant's counsel,the United States, or the Probation Office, is a

prediction, not a promise, and is not binding on the United States, the Probation Office, or the

Court. Additionally, pursuant to the Supreme Court's decision in United States v. Booker, 543

U.S. 220(2005), the Court, after considering the factors set forth in 18 U.S.C. § 3553(a), may
Case 3:20-cr-00078-HEH Document 14 Filed 08/25/20 Page 3 of 11 PageID# 27




impose a sentence above or below the advisory sentencing range, subject only to review by

higher courts for reasonableness. The United States makes no promise or representation

concerning what sentence the defendant will receive, and the defendant cannot withdraw a guilty

plea based upon the actual sentence.



         The United States and the defendant further agree that the defendant has assisted the

government in the investigation and prosecution of the defendant's own misconduct by timely

notifying authorities ofthe defendant's intention to enter a plea of guilty, thereby permitting the

government to avoid preparing for trial and permitting the government and the Court to allocate

their resources efficiently. If the defendant qualifies for a two-level decrease in offense level

pursuant to U.S.S.G. § 3El.l(a) and the offense level prior to the operation ofthat section is a

level 16 or greater, the government agrees to file, pursuant to U.S.S.G. § 3E1.1(b), a motion prior

to, or at the time of, sentencing for an additional one-level decrease in the defendant's offense

level.


         The United States and the defendant have not agreed on any further sentencing issues,

whether related to the Sentencing Guidelines or the factors listed in 18 U.S.C. § 3553(a), other

than those set forth above or elsewhere in this Plea Agreement. Any stipulation on a Guidelines

provision does not limit the parties' arguments as to any other Guidelines provisions or

sentencing factors under Section 3553(a), including arguments for a sentence within or outside

the advisory Guidelines range found by the Court at sentencing.

         5.     Waiver of Appeal,FOIA,and Privacy Act Rights

         The defendant also understands that 18 U.S.C. § 3742 affords a defendant the right to

appeal the sentence imposed. Nonetheless, the defendant knowingly waives the right to appeal
Case 3:20-cr-00078-HEH Document 14 Filed 08/25/20 Page 4 of 11 PageID# 28




the conviction and any sentence within the statutory maximum described above (or the manner in

which that sentence was determined) on the grounds set forth in 18 U.S.C. § 3742 or on any

ground whatsoever other than an ineffective assistance of counsel claim that is cognizable on

direct appeal, in exchange for the concessions made by the United States in this Plea Agreement.

This agreement does not affect the rights or obligations ofthe United States as set forth in 18

U.S.C. § 3742(b). The defendant also hereby waives all rights, whether asserted directly or by a

representative, to request or receive from any department or agency ofthe United States any

records pertaining to the investigation or prosecution ofthis case, including without limitation

any records that may be sought under the Freedom ofInformation Act,5 U.S.C. § 552,or the

Privacy Act, 5 U.S.C. § 552a.

       6.      Immunity from Further Prosecution in This District

       The United States will not further criminally prosecute the defendant in the Eastem

District of Virginia for the specific conduct described in the Indictment or Statement of Facts,

except that the United States may prosecute the defendant for any crime of violence or

conspiracy to commit, or aiding and abetting, a crime of violence not charged in the Indictment

as an offense. In such a prosecution, the United States may allege and prove conduct described

in the Indictment or Statement of Facts. "Crime of violence" has the meaning set forth in 18

U.S.C. § 16.

       7.      Payment of Monetary Penalties

       The defendant understands and agrees that, pursuant to 18 U.S.C. § 3613 and 18 U.S.C.

§ 3572, all monetary penalties imposed by the Court, including restitution, will be due

immediately and subject to immediate enforcement by the United States as provided for in

Section 3613. Within 14 days ofa request, the defendant agrees to provide all ofthe defendant's
Case 3:20-cr-00078-HEH Document 14 Filed 08/25/20 Page 5 of 11 PageID# 29




financial information to the United States and the Probation Office and, if requested, to

participate in a pre-sentencing debtor's examination and/or complete a financial statement under

penalty of perjury. If the Court imposes a schedule of payments,the defendant understands that

the schedule of payments is merely a minimum schedule of payments and not the only method,

nor a limitation on the methods, available to the United States to enforce the judgment. Until all

monetary penalties are paid in full, the defendant will be referred to the Treasury Offset Program

so that any federal payment or transfer of returned property to the defendant will be offset and

applied to pay the defendant's unpaid monetary penalties. If the defendant is incarcerated, the

defendant agrees to participate voluntarily in the Bureau ofPrisons' Inmate Financial

Responsibility Program, regardless of whether the Court specifically directs participation or

imposes a schedule of payments. Defendant agrees to make good-faith efforts toward payment

of all monetary penalties imposed by the Court.

       8.      Special Assessment

        Before sentencing in this case,the defendant agrees to pay a mandatory special

assessment of$100 per felony count of conviction, pursuant to 18 U.S.C. § 3013(a)(2)(A).

       9.      Forfeiture Agreement

        The defendant understands that the forfeiture of assets is part ofthe sentence that must be

imposed in this case. The defendant agrees to forfeit all interests in any firearms-related asset

that the defendant owns or over which the defendant exercises control, directly or indirectly.

This includes any property that is traceable to, derived from,fungible with, or a substitute for the

following: any firearm or ammunition involved in or used in any knowing violation of subsection

(g)of section 922, or knowing violation of section 924, or any violation of any other criminal

law of the United States.
Case 3:20-cr-00078-HEH Document 14 Filed 08/25/20 Page 6 of 11 PageID# 30




        The defendant understands that ifthe assets subject to forfeiture are not available to the

United States to be forfeited, the Court must enter a forfeiture money judgment in the amount of

the unavailable assets. United States v. Blackman, 746 F.3d 137(4th Cir. 2014).

        The defendant further agrees to waive all interest in the asset(s) in any administrative or

judicial forfeiture proceeding, whether criminal or civil, state or federal. The defendant agrees to

consent to the entry oforders offorfeiture for such property and waives the requirements of

Federal Rules of Criminal Procedure 32.2 and 43(a) regarding notice ofthe forfeiture in the

charging instrument, announcement ofthe forfeiture at sentencing, and incorporation ofthe

forfeiture in the judgment. Defendant admits and agrees that the conduct described in the

charging instrument and Statement of Facts provides a sufficient factual and statutory basis for

the forfeiture ofthe property sought by the government.

        10.     Waiver of Further Review of Forfeiture

        The defendant further agrees to waive all constitutional and statutory challenges to

forfeiture in any manner (including direct appeal, habeas corpus, or any other means)to any

forfeiture carried out in accordance with this Plea Agreement on any grounds, including that the

forfeiture constitutes an excessive fine or punishment. The defendant also waives any failure by

the Court to advise the defendant of any applicable forfeiture at the time the guilty plea is

accepted as required by Rule 1 l(b)(l)(J). The defendant agrees to take all steps as requested by

the United States to pass clear title to forfeitable assets to the United States, and to testify

truthfully in any judicial forfeiture proceeding. The defendant understands and agrees that all

property covered by this agreement is subject to forfeiture as property used in or involved in the

offense.
Case 3:20-cr-00078-HEH Document 14 Filed 08/25/20 Page 7 of 11 PageID# 31




        11.    The Defendant's Obligations Regarding Assets Subject to Forfeiture

        Upon request by the government,the defendant agrees to identify all assets in which the

defendant had any interest or over which the defendant exercises or exercised control, directly or

indirectly, within the past 1 year from the date ofthe defendant's signature on this Plea

Agreement. The defendant agrees to take all steps as requested by the United States to obtain

from any other parties by any lawful means any records of assets owned at any time by the

defendant. The defendant agrees to undergo any polygraph examination the United States may

choose to administer concerning such assets and to provide and/or consent to the release ofthe

defendant's tax returns for the previous five years. The defendant understands that the proceeds

ofthe offense(s) are subject to forfeiture and cannot be used for any purpose, to include

attorney's fees and living expenses.

        12.    Breach of the Plea Agreement and Remedies

       This Plea Agreement is effective when signed by the defendant,the defendant's attomey,

and an attomey for the United States. The defendant agrees to entry ofthis Plea Agreement at

the date and time scheduled with the Court by the United States(in consultation with the

defendant's attomey). If the defendant withdraws from this agreement, or commits or attempts

to commit any additional federal, state, or local crimes, or intentionally gives materially false,

incomplete, or misleading testimony or information, or otherwise violates any provision ofthis

agreement, then:

               a.      The United States will be released from its obligations under this
                       agreement. The defendant, however, may not withdraw the guilty plea
                       entered pursuant to this agreement.

               b.      The defendant will be subject to prosecution for any federal criminal
                       violation, including, but not limited to, perjury and obstruction ofjustice,
                       that is not time-barred by the applicable statute of limitations on the date
                       this agreement is signed. Notwithstanding the subsequent expiration of
Case 3:20-cr-00078-HEH Document 14 Filed 08/25/20 Page 8 of 11 PageID# 32




                      the statute of limitations, in any such prosecution, the defendant agrees to
                      waive any statute-of-iimitations defense.

               c.     Any prosecution, including the prosecution that is the subject ofthis
                      agreement, may be premised upon any information provided, or
                      statements made, by the defendant, and all such information, statements,
                      and leads derived therefrom may be used against the defendant. The
                      defendant waives any right to claim that statements made before or after
                      the date ofthis agreement, including the Statement of Facts accompanying
                      this agreement or adopted by the defendant and any other statements made
                      pursuant to this or any other agreement with the United States, should be
                      excluded or suppressed under Fed. R. Evid. 410, Fed. R. Crim. P. 11(f),
                      the Sentencing Guidelines, or any other provision of the Constitution or
                      federal law.

       Any alleged breach ofthis agreement by either party shall be determined by the Court in

an appropriate proceeding at which the defendant's disclosures and documentary evidence shall

be admissible and at which the moving party shall be required to establish a breach ofthis Plea

Agreement by a preponderance of the evidence.

       13.     Nature of the Agreement and Modifications

       This written agreement constitutes the complete plea agreement between the United

States, the defendant, and the defendant's counsel. The defendant and the defendant's attorney

acknowledge that no threats, promises, or representations have been made, nor agreements

reached, other than those set forth in writing in this Plea Agreement or any associated documents

filed with the Court, to cause the defendant to plead guilty. Any modification ofthis Plea
Case 3:20-cr-00078-HEH Document 14 Filed 08/25/20 Page 9 of 11 PageID# 33




Agreement shall be valid only as set forth in writing in a supplemental or revised plea agreement

signed by all parties.


                                          G.Zachary Terwilliger
                                          United States Attorney



                                          Erik S. Siebert
                                          Assistant United States Attorney
Case 3:20-cr-00078-HEH Document 14 Filed 08/25/20 Page 10 of 11 PageID# 34




         Defendant's Signature: I hereby agree that I have consulted with my attorney and fully
understand all rights with respect to the pending criminal Indictment. Further, I fully understand
all rights with respect to 18 U.S.C. § 3553 and the provisions of the Sentencing Guidelines
Manual that may apply in my case. I have read this Plea Agreement and carefully reviewed
every part of it with my attorney. I understand this agreement and voluntarily agree to it.


 Date:



         Defense Counsel's Signature: I am counsel for the defendant in this case. I have fully
explained to the defendant the defendant's rights with respect to the pending Indictment.
Further, I have reviewed IB U.S.C. § 3553 and the Sentencing Guidelines Manual, and I have
fully explained to the defendant the provisions that may apply in this case. I have carefully
reviewed every part ofthis Plea Agreement with the defendant. To my knowledge,the
defendant's decision to enter into this agreement is an informed and voluntary one.


 Date:
                                                 jeph Camden
                                              Counsel for the Defendant




                                                 10
   Case 3:20-cr-00078-HEH Document 14 Filed 08/25/20 Page 11 of 11 PageID# 35




                                    U. S. DEPARTMENT OF JUSTICE
                                  Statement of Special Assessment Account

   This statement reflects your Special Assessment only. There may be other penalties imposed at
   sentencing.


                                        ACCOUNT INFORMATION

CRIM. ACTION NO.:                     3:20cr78-HEH

DEFENDANT'S NAME:                     MATTHEW LEE FREZZA

PAYTfflS AMOUNT:                      $100.00


   INSTRUCTIONS:


   1. MAKE CHECK OR MONEY ORDER PAYABLE TO:

                  CLERK, U.S. DISTRICT COURT

   2. PAYMENT MUST REACH THE CLERK'S OFFICE BEFORE YOUR SENTENCING DATE.

   3. PAYMENT SHOULD BE SENT TO:


                                       In-Person(9 AM to 4 PM)            By Mail:

                                                           Clerk, U.S. District Court
    Alexandria Cases:                                       401 Courthouse Square
                                                             Alexandria, VA 22314


                                                           Clerk, U.S. District Court
    Richmond Cases:                                    701 East Broad Street, Suite 3000
                                                             Richmond, VA 23219


                                                           Clerk, U.S. District Court
    Newport News Cases:                                    2400 West Ave., Suite 100
                                                            Newport News, VA 23607


                                                           Clerk, U.S. District Court
    Norfolk Cases:                                             600 Granby Street
                                                               Norfolk, VA 23510


   4. INCLUDE DEFENDANT'S NAME ON CHECK OR MONEY ORDER.

   5. ENCLOSE THIS COUPON TO ENSURE PROPER AND PROMPT APPLICATION OF
      PAYMENT.
